Citation Nr: 0524079	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  02-03 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran served on active duty from December 1974 to July 
1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above claim.

The claim was remanded to the RO in August 2003.  The appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

Although this claim was remanded for examination in August 
2003, the examination conducted does not adequately address 
the medical issue of aggravation.  Specifically, in the 
December 2004 examination report, the examiner opined that 
the veteran actually had post-traumatic stress disorder and 
dysthymia in service, as opposed to personality disorder.  
The examiner observed that these two conditions, in his 
opinion, pre-existed service.  He also commented that the 
veteran's service had a very minimal effect on current 
symptoms.  This statement is unclear as to whether there was 
aggravation of a pre-existing disability.  Therefore, 
clarification is necessary.  The RO must return the file to 
the physician who conducted the examination and request that 
the examiner prepare an addendum addressing the issue of 
aggravation.  If the examiner is not available, another 
physician should review the claims folder and offer an 
opinion in this matter.

While the Board regrets the further delay, a remand in this 
case is required.  Accordingly, this case is REMANDED for the 
following:  
 
1.  Return the claims folder to the 
examiner who performed the December 2004 
VA examination, or a suitable substitute 
if the physician is unavailable.  The 
examiner should be provided a copy of this 
remand together with the veteran's entire 
claims folder.

The examiner should prepare an addendum to 
the December 2004 examination report 
stating whether it is at least as likely 
as not that any of the veteran's current 
psychiatric disorders can reasonably be 
perceived as being due to service, either 
by aggravation or in-service onset.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  Ask the examiner 
to state in the report if the claims 
folder was reviewed.

2.  Readjudicate the veteran's claim with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claims remain 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto 
 
Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




